OFFICE   OF THE   A’ITORNEY    GENERAL   OF   TEXAS

                             AUSTIN




Honorable Don D. Puksr
county Irdltor
brflud   count0
E:nrtland,Terrr




                              the countyllttarpryp9r-
                            ountyAttorney and Dietriot
                           cth there
                                   18 AaQtl
                                          r&ova D&8-
                           OffaB or crw      Rt#tri6t
                          6r6dsd, and 8hall axs.lC
     franandafterthepwia@8oftW8At%t.                  Brwh
     offlee 8hall be ksom a* CrllIllMl      I#&z4et     At-
     torrmyof mwbcounty.     '
Honorable Don D. Porker, pr&ge2


     lnkubitattta. Tke Oowtty aaapri8ea tvo judiaial
     Dirtricts. On tke %ats Artlele 326q VIO emoted
     ud   becam   lffeative the Qormty bad no M8trlat
     Attommy    and the Count Attorney performed the
     dUtllO8OS county al% 03tttriatAttorney.
         'Your cpinion on the Soll~       questlom
    vlll be apprealatecl.
          "1. DOSO &'tL.alO3-,    after COnCridering
     tkc above saotr, cotltinueto apply to kutlan%
     County?
          '2.  If not, voul% the present duly sleeted
     aalllal Dirtrlet AttcrRey  by olrtua of former
     tm general b1#8~baaow County Attamey cr would
     it b0 ROOO#8~   fCW tk0 CHlUt88iOtlO~8'tbWt tC
     appoint 6xiet
          “3. What rould be tke bad8 au% uolutt OS
     hlr acmpen8atlonifArtlel8 326qnolongrrapplier
     to Ewltlmtl coltRty?'
          Your flret que~tlcm Ill8tbe sruvered ia t2leaegirtive.
'POaca8true th%r Aeta8  rebquiriagthat l.tBpravlrlcn8 santinu,
to amly to eount~ee trzlichPO hrhg~r porre88 t&a cttaraaterl8-
tier Bad@ the bad8 for &ffemntlatS.ng betl?Qatl #em awl other
fmuntiar vould, in OUF opipion, Fonder the &at umcmaatltutienal
&8 IpoOitd and &Oti lOgi8hbtiCA.tViObtiViB Of hl'thll#XXI,
IleotlcR56, Of oul-Constltutfon.
           Conat~tutlon, Artiale II&   Seation 56, provider
in port;
          *The &J@S&tW    thrlr.Z&Ot. ..plk8# Up
     rpealal or laml law, autkori8ingt
           7tegulat~   the afsalra or oountier . * .
      / %reatlng oSfioo@. ur prerorlibingthe pwem
     and dUtlWt Of OssfOOXW, in OOUntie8 . . ."
Bonoreble Don D. Parker, page 3



i%3%enaCt legialatioa af&s3tbg Only thoae aouRtle8 pOt+aeaa~
ptWtiatiW tiWtOrt8tiO8,    provldeb the bs8Ia for OlE&aaifioa-
tlon,aeleoted reeaonebly Indloater the moesalty or propriety
for app1yftIgauoh legi81etion to 8ucb cow&lea to t&s exc1uelon
of those counties which 00 not poraaaa the ohereotorlatl~a won
which the olasaiiiaatlon la predloated. Slnoe the poaseaalott
O?     8Wh      &.htingui8hitt&         ChUl’MtOl’i8tiO8     18   ROUO88~       to    jwt;Q
dlfferentletlon in the fir@t tilt4UXO0,It I8 oboloua thet e
legirletlvr atteerptto oontlnue the dlfferentletlon eftez-those
dIatingti8hlng ahweatez4etloa ttmae to edat mwt run efoul of
the OoKU!tltutIondlinhibition egsinrt the pM8e@1 of lotal u
8p8Uiti         leue.

           0~ Supreme Oowt OR revoral oaoarI0~8 haa held un-
oon8titutlonel leva uh%ah applied only to aountiea hevlng a
certain population a8 of the 1920 oeam8, on the ground that
rtwh  lewr, by the& tenw, excluded fw!4ntheir OpqvitIon aountiea
VhIch llli@trubaeqwnt~y ettsin thir rpeolfled
Ucaua& v. CWIm,    70 S.W. (26) 4168 Clt of Fort orth v
Bobbitt, 36 S.W. (rb) 470. The prlnalp3 b cmbodisd T-1oF
                                                       In there
deolalow haa eppllae$Ion here, for to apply the Iev under
acm8l6eratlon to a oounty whiah no lonser poaaeaser the ohar-
ecterI8tlca upon i&I& the alalr8lfiaatIonva8 mede I8 to klaert
th8t l.aW8ep.$~lying t0 Other COUUtIea pO88088*     th49&6U'ac;tePIa-
tie8 POWpO88088ed by 8U&i OOUt’Lty QMttOt    be applied to 8Wh
oounty. Yhel’.  ObW8ifiO~tiOtV   fOl’pUFpO86¶8 Of lO8I8letIOXi5.8
predloeted UPOR ahtwaaterIrtloa whlah are not Immteble, It la
aa Imperetloe, oonatltutIonallp, that the lev ahoulb not apply
to there  who no.longer poaueaa the ctharaaterI8tIa8,a8 It Ia
that it should apply to those vho rubrequentlg attain them.
                  Apart fmn  the foregoing ooaulderatIon8, (vbich, or
oourae,         ere vitel in Ustermlnlng the oonatruatlon to be pleaed
upon       thla      IJW) YB are      aonvinoed thnt the leu          i8    not Intended to
apply t0 8 0OUnt.ywhlah 110 10-r   pO88ea8e8 the OheWbCtOt'i8t%O8
Of ths alM8ifiWtiOtL     The Aat +311e8, in temu, only to there
COUtle8 heVIn& eleOa Other f3hIU'WtOri8ti~8,8       ul6tlon of not
leas th8n 3 00 and no more than 5 000 lnbrbitw   p"e8 'ea deter-
           e '3art preaeding FedereI betmu and e5ah aumteeding
mined by,t;f
Federal Cearur themafter - ." Thir    protiaion olw~.~Qyrequires
ths       rs-exaatinatlon
                        of            the    pusatlon     of the eppli0ation         of   the
1811      to   the      varlow    oouatlea      at    ssoh Fedemil ceR8WJ       end vheth-
er e pertlauler county fell8 within the prOVi8iO3lS of the hr
dependa on ita population ea determined bg the lDO8tmioent
Federel Cewua, not on it8 population ea dotemined    by the
Eonarable Don D. Parke*, m                  4


1930 06MW.              A ~OVi8iQt3 that th. Offi           WOltOd ‘8hd1 erirt
frcmtattdafterthepa88                 of    thlr   Auf”   Is or no rignifioutae --
It mxwly &ealuer, In % b ect, thet the law ir ml?-exeoutlttg
upon the aountisa rIth%n the olnaaIfIoetion.
                8lwe ve have thus cleteFm!.ttoG    that Arttale 326q a~
lanlfsrhsr l      pplleeticm to Bw9md         ccluaty, QttO8tiQW of the
eoaotitutfwaUty         of ruoh AQt 8re not befw          w, ad w do not
wn8Lder        0T dI8swa      them.
          Eltute&tIttle 326q M) longer epplIe8 to ErrrtlamlCounty,
it neoe6rarlly follew8 that pe Oiflba p
DOrlmIwl Dlrtriat Attome
QivAttg full effeot to the
pwvirlcm8 that the offloe of Q*%mItml DI8taiot Attorney udrt-
d ;.a PkstbUbd   &XltitJ Uhib 8U& OOUtSt~ UW Wfthitl th0 81M8lti-
oetlon rpeslfbd, cod itusi anlybyv%rtua     of the oontItuud
epplioetIonofrwhl8wtotba       aountythetthe   offIor,ofCouuty
Attorney did ot e%Irt durla$ the pwbd    of it8 E@l08ticm.
It aeoe,rrerIly
             e7 allow that then, 18 aov a vaeemy tn the of-
flee a? County Attmamy fm Ea8tland   County, uhhh vaeanq it
is the duty of the CQni881OJlOt8’ Court to rtu by appbiatwat.
                wo nQltoQMLder        yaw       thbdqueutiQal. ueot1v6l13 or




        iahobitAUt8 0l'
        to the’latt        p~eoding    F6dwa       hnmu,     18 hkmby
        authorlsa& aad It t&all be It* duty to IZz the
        8titW16S Of til th0 fO%bllf~ Dgpyd OffiQOFU, ta-
        ult: 8herISl, M8088OC utd eolluator OS tesea,
        aowty jutlge,aotqty attolvbOy,ionlttdlngeMk8IWl
        dI8trIat ettmeye   mad oouaty EttofnsJl who F
        ftmu tam dutfer        of district ettamrl*,          di8trhtt
        olerk; sounty olerk, trerrwr,   bide cad enl.mX
                    Enah of raid OffiWw   8hs;llbo paid Ln

        rte&entts of not Zero than the total 8k8aeem44
        ‘Lu QQttlpeMUtiQtlb hi!8 itt hi.8 Offittial QQ.tWit~
        for the flmal pear 1935, end net more thin the
        YtUi8tW UUtQUZitri2lOWd 8Wh OffiWF W&OF hV8
         existing ratAttgwt 24; 19351 pb~l.ldtithat
         tie8 hfm9.n~a pOpulatian OS trcmty thOurand
                                                                                          El27



Bcnorable Don 0. ?u+er,                     paeo fs


    and lerr than thirty-reven thouraad and tin hun-
    xlred (37,500) awarding to the last preaeding
    Federal Cenaur, and hiwlq an asrer~ssd valuatfon
     in      exce88   of Plftebn Mllllon ($15,000,000.00) Dol-
     lar8,        ac%ordlng to the lart approved preoed%zq
     tax roll          oi’ rush oounty the mex.lmm saouut alloved
     rwh               a8 la la r LpIsr
                 0rrffm8             OB be inarea8ed one
     (*) p0~ 00nt ra 080h cm0 IU~~A           ($1.000.000.00)
     DollaM taluat1aa or fractional
     eX6eBB as Bald Flfteea wllion
     Dollar8 valuatina ovbr 8nd
     alloved luah 0rrmm          unbr lmm exlrtlag     On AuguBt
     21, 19351 aad provfded that in mciatle~ havlq a
       opulatloa oi thirty-revka thowaad iivo hundred
     P37,500) aad lerr thus lixtf thOuBukd p,000)             &-
     oodiagto      thelsrtpooe4lngFedaral anew, an4
     havlag   ea ureared    vabation    la 8xee88 of Twaty
     NIllion          ($20,ooo,#00.00)             Dollar*,       aooordiq           to
     th0       i88t      ~000dbg         qbw0q0d        tar    PO=     0r     8uah
     oountp,~    tL
                 maxUmemountallovod~uahoffiaor~
     a8  ralar&o*,may be iawoued   aae (l$) p8r oeat
     r02 bLOh~ca0 wuobl   (~1,000,000.00) obu8~8
     ralwtibn            or   fx-aotlozml              t   thtmwbf,      In    exeea1
     at Bald Tventy Xlllioa (r 20,000,000.00) Dollars
     valutfea over and above the m&m       a8ount al-


          ‘(a) The Coss~I88ioner8~         Court may author-
     is0 the emplopuatofa         rteaopapher     brthe
     oouaty jud@B a a d
                      pa y   fo Plwh *0m;w*         o uto f
     the paoral had of the 8ountr to an mtowt not
     to exoeed Twelve Buadred ($1,200.00) Dollar8
     per m-=*
              “(b) The oanpen8ation        of a oH.mlMl      dill-
     trict attorney or oount attorney             perforaklng
     tha dutier Of dirtriot i ttCmW,            tOg,JthW with
     the oompanratZan of hfn aBrl.staqtr, rhall be
     paid’out ot tb      Gouat~     OfflWP1~    f+lWY   f-d,
     but the state rhall pay iato 8wh             fuad erroh
     year ~4um1~12t~u4lto            a 8umvUehb8w8th6
     ##a0 prop0??t1onto the totsdlsalary of muah
     ariarinaldirwicrt attorney OF oaunty attomw
     ptt~i~raringl the dutier of (Ldlrtrlot attamw,
      together tith the                  ralapy     of hi8      asei8taat8,          am
Xonorable Don D. Parker, page 6



      all    felong      tOeD          OOlleOtod     bJ           #U&I      OffiOial         dur-
      hg     the    yuaP    0s         1935    b0B.P t0           the     tOta,      fimti       OOi-
      lsatedby BU&OftiQi~dUPingBwhyW?.
           ". . . ."

                  8inW         JMUW              1, 1936,        OOuOty      OffiOitiB            O?     d.l    OQUn-
            a population       of 20,000 inhabitant8 or mom, aad
           95,000 inhrbibIt8,        a~ordiag t0 the IaBt pss~edd-
Uq Bederal Cun~u8,      have been oaapiuuated on an annual
barlti. Seatloa 13 0r Artlole 39l20, qwted above,
pPoVldu# that "saoh of Bald OffiOePB rhall be paid
anuti tit~laryIn tv@lv.ve     (12) equal iaBt~t#      of not 108~
than t&&total SW earned 81 OaqPeMatiOn w hlrmin hi8 Oiii-
aLal capaaitg            ror     the       irroal         year 1935, and             not     moru thea the
nurlnrra~~~ountallw~*~hofflaerunde~la~                  lxistLngon
AuguBt 24, 1935; . . .* 8f.WO the pSrB4S@          Md OffOatin        d&t0
of Artiale 3269, rupra, there has 8aen a0 duly eleat&, rcrt-
lag and qualified Cot&y Attoraey af Bartlsad Couatr but a
"Crimlml Dlrtrlot bttomey” hm been cleated and aetq                   tU.r
th u~Or iB iM B O? Bald lt8tUtO. T h e Pvu   e no COuie~ AttorMJ
r0r mstlaad aounty for the year 1935, therefore, there warnuo
oompensation earaed by the Count    Attorney       ia Us    off~olal
capacity for the Slraal year of 9939. If'Bnrtlaud Count had
a county Attorney Sor the yuar 1935 the axanualBay                  03 tIMI
County Attorney to be appoiatsd by &!tce     ~earPiBBiOMPB’       Court
vould be Sixud as proridud by 8eotian 13, APtlo             39l2e; that
La, hlg mUiaunn 8rlarJ   should aat k 1088 than the total SW
earaedas ctcmpen8aticmb~himinhlr          official Oapaoity Yiast&6
iitioal. yuar 1935, and aot mom than thu -                Baouat allwud
lWh ofS'i~#runder hVB     OtiBtiag On AU@#t 24, 1935. EWttand
Cololty  had a PopUl~tiOa Of 34,156 Snhsbit~tB,          CWOOl’6bQJ   t0  the
1930 Federal Cermu.
                  Referring to the Cm8iraioaerB~ Court, It                                              is   stated
in TOX~~B Juritipr~d~n~e, Vol. 34, p. 525, tbetl

                  “The    Oowt         sag          not   deny    the     0rsi00r          any
      6mgienBatlon vhsteoer a~3 acorder attempting
      t0 be SC %B void.    i&l    the Sate bar been
      fixed by the WBBB.tBBiOW~B!    QOiWt, th@JOfii-
      aer la entitled to the ~IEUUI~ rete speclflsd
      in    the     statute.           .     .      l*
          Don 0. Parker, page 7
BiOAOl-#bblO


           =Btlti    county   ham a population        of  30,426 label-
tMt.8, McordLng to the 1940 Federal          cOIt8U8.     -?ol9,     ru.
OOuaty O??iOidlB  Of   #rid OOUllt~ Wt       be  OC8U&MM8tOd     m m
MtlUd tit&l- bt&BiB, 88 ~OVidOd bJ 800. 13 Of Arti                 s%b,
rqwa.   Thuresae,    it   iB the  opinlaa    0r  this    DepartMQat that
th e
   la b b rOp?th e
                 COWIty
                      AttOr nOj
                             t0 b ea p p OmiOWtd b e8
Z’UB c Ul6 ltiq
            b lO,6Ild  r
                    th e nu tnnna
                              M a w te x o eud
                                            th e
                                               mmwlt.
allowed such offloor umlor lavr exi#ting on Atqust 24, 1935,
    Ptw       tb ~OUlltiOB OolcfagVithbl th0 SW     ~tiM
IL      et as BMt1uwl COuIeJ s.nthe yeas 1935. %a aount~m
e0axi2mg25,0018ndnotaore             thaa 37,300 hbabltaat8, mder
&‘ti~OB     3883 aad sgl,   ~UFIk~‘B   Anaotatsd Civil ~UtUtO~,
the   mxiuum   88laq      OS   the   OoutW    AttCWaOy   la   Bald OOtXAtlu
for the yew1935   aouXdmteacmed           ~3500.00. ftiti   OW iurth-
or oplaloa that the Bdarrjr or the couat Attorq           to be Bp-
pointed w the &BBBi##iWOP#* COUl’t 00dd aot exuod the OUR
0r $3500.00, urd th0 awimtmoMnotbebaBudoaaeamouat
earaed by raid o??toe In 1935, U rcrid O??iOO VW V8OMt    ud
a0 asspen8atloa vu saraed Car that year.   We belS.0Ve that the
alalmm should be a rea8aaiabls t&moUat,as msy b6 de-         by
#aid OOUl?t,md U 8bWO BtstOd, th0 BAuwB4-toouldaat
exceed ~3500.00 per par.




RuFtdb ’
                       AITROVEDAPR 7, 1941
                 g&.&&/#/L&.                 F7-lu-J
                       ATTORNEY GENERAL OF TEXAS: